United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2671
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Shelley Drost,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 19, 2009
                                Filed: December 7, 2009
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Shelley Drost pleaded guilty to theft of government property, in violation of 18
U.S.C. § 641. The district court1 sentenced Drost to 6 months’ imprisonment. Drost
appeals her sentence, arguing that the district court erred in applying a two-level
sentencing adjustment for abuse of a position of public or private trust. See USSG §
3B1.3. We affirm.




      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
      Drost filed an application with the Social Security Administration (“SSA”), on
behalf of her two children, for Supplemental Security Income (“SSI”) benefits. In
conjunction with these applications, Drost also sought to become the representative
payee for any benefits obtained by her children. When Drost applied to become the
representative payee, she agreed: “1) to use the payments for the claimant’s current
needs and save any currently unneeded benefits for future use, and 2) to notify the
SSA when the claimant . . . leaves my custody, . . . or when I no longer have
responsibility for his/her care of [sic] welfare.” (PSR ¶ 12). The SSA awarded
monthly SSI benefits to both children, and Drost was designated as the representative
payee for the children’s benefits.

       When Drost’s two children were placed in foster care in March 2005, Drost
failed to notify the SSA that the children were no longer in her custody. In August
2006, the SSA conducted a periodic review of Drost’s case, but Drost claimed that her
children resided with her, and she continued to receive benefits on behalf of her
children. After she was confronted in March 2008, Drost admitted that her children
were in foster care, and that she used the children’s SSI funds for her personal needs.
Drost received $24,852.17 of SSI benefits while her children were in foster care.

       Drost pleaded guilty to theft of government property, in violation of 18 U.S.C.
§ 641. At sentencing, Drost objected to a two-level adjustment under USSG § 3B1.3,
which applies when a defendant “abused a position of public or private trust . . . in a
manner that significantly facilitated the commission or concealment of the offense.”
USSG § 3B1.3. The district court applied the adjustment, citing United States v.
Shevi, 345 F.3d 675 (8th Cir. 2003), which held that a district court properly applied
§ 3B1.3 to a defendant who misused funds obtained through his position as the trustee
of monthly social security benefits paid to the defendant’s niece and nephew. Id. at
677, 679-80.




                                         -2-
      With the adjustment for abuse of trust, the district court calculated that Drost
had a total offense level of 10. Based on a criminal history category of I, Drost’s
guideline range was 6-12 months. The district court then sentenced Drost to six
months’ imprisonment.

       Drost argues that the district court committed procedural error by applying the
adjustment under § 3B1.3. She contends that her position as representative payee was
not a position of “public or private trust” within the meaning of the guideline, and that
the trustee relationship involved in Shevi is distinguishable.

       We find it unnecessary to decide whether § 3B1.3 extends to this situation,
because any potential error was harmless. The district court correctly observed that
the alternative guideline sentencing ranges for Drost’s offense level, with or without
the § 3B1.3 adjustment, both included a sentence of 6 months’ imprisonment. (S. Tr.
21, 32). With the adjustment, the guideline range was 6 to 12 months; without it, the
range was 0 to 6 months. The court then stated, after considering the factors under 18
U.S.C. § 3553(a), that Drost’s “sentence would be the same whether she scored total
offense level 10 or total offense level 8.” (S. Tr. 32).

       The district court expressly articulated an alternative sentence that was based
on a properly calculated guideline range (with the abuse-of-trust adjustment excluded)
and consideration of the § 3553(a) factors. It is clear, therefore, that the district court
would have imposed the same sentence of six months’ imprisonment regardless of
whether the adjustment applied. Under that circumstance, any error in applying
§ 3B1.3 was harmless. See United States v. Icaza, 492 F.3d 967, 971 (8th Cir. 2007);
United States v. Mashek, 406 F.3d 1012, 1017 (8th Cir. 2005).

      The judgment of the district court is affirmed.
                     ______________________________



                                           -3-